Deceased left a widow. His estate consisted of household furniture, appraised at $800. The widow asked that the property be set apart to her. The furniture was subject to a mortgage executed by deceased. The mortgagee objected, and asked that the property be sold and the proceeds applied on the mortgage debt.
By the Court:
The statute providing for the application of proceeds of sale upon a mortgage debt refers to real estate, and not to personal property. The chattel mortgage cannot be foreclosed in this Court. The widow is entitled to her order, setting apart the property, and if the mortgagee has a remedy, he must pursue it in another Court.